Order, Supreme Court, New York County (Roger S. Hayes, J.), entered on or about November 14, 2008, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed.
The court properly assessed 10 points for defendant’s inadequate acceptance of responsibility for the underlying sex offense. In any event, regardless of whether defendant’s correct score was 120 or 110 points, the court properly exercised its discretion in declining to grant defendant a downward departure from his presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Factors indicating a high risk of reoffense included the seriousness of the underlying crime, defendant’s criminal history, and his prison disciplinary infractions involving lewd conduct directed at female personnel. There were no mitigating factors not taken into account by the risk assessment instrument that would warrant a downward departure. Concur — Saxe, J.P., Sweeny, Renwick, DeGrasse and Richter, JJ.